Citation Nr: 1821632	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, to include heart murmur, aortic valve disease, and thoracic aortic aneurysm, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and B.N.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1968, with overseas service in the Republic of Vietnam from November 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2016, the Board remanded the matter to schedule the Veteran for a Board hearing and in March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

In May 2017, the Board remanded the matter for additional development.  It has now returned to the Board.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's heart disability was incurred in or aggravated by active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a heart disability have been met.  38 U.S.C.A. §§1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a heart disability, variously diagnosed as heart murmur, aortic valve disease, and thoracic aortic aneurysm, incurred in or was aggravated by service, to include his reported in-service rheumatic fever.  In the alternative, the Veteran contends that his heart disability is aggravated by service-connected PTSD.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C § 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a heart disability while the Veteran was in active service.  However, the Veteran reported that while in service, he experienced high fevers that were treated with medication.  Although not noted in the STR's, the Board finds the Veteran to be credible in that respect.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment for a heart disability since June 1984, which was initially detected as a heart murmur and diagnosed as aortic valve stenosis.  In March 1994, the Veteran underwent an aortic valve replacement for significant aortic stenosis.  In February 2007, the Veteran was diagnosed with ascending thoracic aortic aneurysm and he underwent cardiac cauterization.  

The Veteran's private treating cardiologist submitted an October 2011 statement in which he stated that the Veteran "went into the service without a murmur, and had a murmur when he was discharged.  He was exposed to high fevers with malaria while he was in Vietnam.  He has subsequently developed aortic valve disease and thoracic aortic aneurysm.  It is reasonable that these are related to his service in the armed service."  He also submitted an August 2012 statement, in which he stated the Veteran's PTSD "may have contributed to his vascular problems including thoracic descending aortic aneurysm."

The Veteran has been afforded several VA examinations during the pendency of the appeal.  A review of those examination reports shows that the Veteran has been diagnosed with various heart disorders; however, there are no adequate medical opinions in any of the VA examination reports.  

The August 2010 VA examination is inadequate because the examiner noted the Veteran's diagnosis of aortic valve stenosis and thoracic aorta aneurysm status post thoracic aorta replacement, but did not provide an opinion regarding the etiologies.  The February 2016 VA examination is inadequate because the examiner did not provide an opinion regarding whether the Veteran's heart disability is incurred in or otherwise related to service.  He opined that the heart disability was not caused or aggravated by service-connected PTSD because "that is not even a medically feasible argument" and there is "no medical studies to support such"; however, this is not adequate rationale.  

In an effort to address the deficiencies in the VA examinations, the Board remanded the claim in May 2017 to obtain a VA opinion that considered the Veteran's reported high fevers treated with medication in service and/or Agent Orange exposure in Vietnam.  The Board notes that the development conducted at the direction of the May 2017 Board remand is not adequate as it is not in compliance with the directives.  The July 2017 VA examination report failed to address the Veteran's contention that he experienced high fevers that were treated with medication in service as the May 2017 Board remand directed.  Instead, the examiner noted the normal clinical evaluation of the heart upon separation and opined that the Veteran's heart conditions were not service connected because there are no medical records showing diagnosis, treatment for the heart condition, or any related heart condition while the Veteran was still in service. 

While the Veteran is entitled to a remand as a result of the noncompliance with the May 2017 remand instructions, the Board does not find that a remand to the Agency of Original Jurisdiction (AOJ) for an additional examination or addendum opinion would best serve judicial efficiency in the present case.  The Board acknowledges that the October 2011 and August 2012 private opinions involve some level of speculation; however, the subsequent February 2016 and May 2017 opinions are inadequate and of minimal probative value.  Although further development could be undertaken to attempt to obtain an additional medical opinion, in consideration of the competent and credible evidence of in-service high fever treated with medication in service, the current diagnosis of a heart disability and the (although somewhat speculative) positive private nexus opinion,  the evidence is in relative equipoise as to whether the Veteran's heart disability had its onset in service.  

There is no adequate and probative medical opinion contrary to a conclusion that the current heart disability incurred in or was aggravated by service.  In light of this evidence, the Board finds that the evidence is at least evenly balanced as to whether the evidence indicates that the current heart disability incurred in or was aggravated by service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed heart disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335  ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Service connection for a heart disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


